Name: Commission Implementing Regulation (EU) NoÃ 597/2011 of 21Ã June 2011 amending for the 150th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban
 Type: Implementing Regulation
 Subject Matter: politics and public safety;  international affairs;  Asia and Oceania;  civil law
 Date Published: nan

 22.6.2011 EN Official Journal of the European Union L 162/3 COMMISSION IMPLEMENTING REGULATION (EU) No 597/2011 of 21 June 2011 amending for the 150th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan, (1) and in particular Article 7(1)(a), and 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 9 June 2011 the Sanctions Committee of the United Nations Security Council decided to remove two natural persons from its list of persons, groups and entities to whom the freezing of funds and economic resources should apply and amended nine entries on the list. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly. HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 June 2011. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The following entries under the heading Natural persons are deleted: (a) Zelimkhan Ahmedovich Yandarbiev (alias (a) Hussin Mohamed Dli Tamimi (b) Abdul-Muslimovich (c) Ã ¯Ã ½Ã ´Ã °ÃÃ ±Ã ¸Ã µÃ ² Ã Ã µÃ »Ã ¸Ã ¼Ã Ã °Ã ½ Ã Ã Ã ¼Ã µÃ ´Ã ¾Ã ²Ã ¸Ã  (Ã Ã ±Ã ´Ã Ã »Ã ¼Ã Ã Ã »Ã ¸Ã ½Ã ¾Ã ²Ã ¸Ã ). Address: Derzhavina Street Number 281, apartment 59, Grozny City, Chechen Republic, Russian Federation. Date of birth: 12.9.1952. Place of birth: Vydrikha Village, Shemonaikhinskiy (former Verkhubinskiy) District, Eastern Kazakhstan Region, Soviet Socialist Republic of Kazakhstan, USSR. Nationality: Russian. Passport No: (a) 43 No 1600453, (b) 535884942 (Russian foreign passport), (c) 35388849 (Russian foreign passport). Other information: Confirmed to have died in Doha, Qatar on 13.2.2004. Date of designation referred to in Article 2a (4) (b): 25.6.2003. (b) Shamil Salmanovich Basayev (Ã Ã °Ã Ã °Ã µÃ ² Ã ¨Ã °Ã ¼Ã ¸Ã »Ã  Ã ¡Ã °Ã »Ã ¼Ã °Ã ½Ã ¾Ã ²Ã ¸Ã ) (alias (a) Abdullakh Shamil Abu-Idris, (b) Shamil Basaev, (c) Basaev Chamil, (d) Basaev Shamil Shikhanovic, (e) Terek, (f) Lysy, (g) Idris, (h) Besznogy, (i) Amir, (j) Rasul, (k) Spartak, (l) Pantera-05, (m) Hamzat, (n) General, (o) Baisangur I, (p) Walid, (q)Al-Aqra, (r) Rizvan, (s) Berkut, (t) Assadula). Date of birth: 14.1.1965. Place of birth: (a) Dyshni-Vedeno, Vedensk district, Chechen-Ingush Autonomous Soviet Socialist Republic Russian Federation, (b) Vedenskiey District, Chechnya Republic, Russian Federation. Nationality: Russian. Passport No: 623334 (Russian passport, January 2002). National identification No: IY-OZH No 623334 (issued on 9.6.1989 by the Vedensk district). Other information: Confirmed to have died as of 2006. Date of designation referred to in Article 2a (4) (b): 12.8.2003. (2) The entry Mahfouz Ould Al-Walid (alias (a) Abu Hafs the Mauritanian, (b) Khalid Al-Shanqiti, (c) Mafouz Walad Al-Walid). Date of birth: 1.1.1975. under the heading Natural persons shall be replaced by the following: Mahfouz Ould Al-Walid (alias (a) Abu Hafs the Mauritanian, (b) Khalid Al-Shanqiti, (c) Mafouz Walad Al-Walid). Date of birth: 1.1.1975. Place of birth: Mauritania. Nationality: Mauritanian. Date of designation referred to in Article 2a (4) (b): 6.10.2001. (3) The entry Zakarya Essabar. Address: Dortmunder Strasse 38, D-22419 Hamburg, Germany. Date of birth: 13.4.1977. Place of birth: Essaouira, Morocco. Nationality: Moroccan. Passport No M 271 351 issued on 24.10.2000 by the Embassy of Morocco in Berlin, Germany. Other information: last registered as resident at this address. under the heading Natural persons shall be replaced by the following: Zakarya Essabar (alias Zakariya Essabar). Date of birth: 3.4.1977. Place of birth: Essaouria, Morocco. Nationality: Moroccan. Passport No: (a) M 271351 (Moroccan passport issued on 24.10.2000 by the Embassy of Morocco in Berlin); (b) K-348486 (Moroccan passport). National identification No: (a) E-189935 (Moroccan National Identity number); (b) G-0343089 (Moroccan National Identity Card). Other information: (a) Father's name is Mohamed ben Ahmed; (b) Mother's name is Sfia bent Toubali. Date of designation referred to in Article 2a (4) (b): 30.9.2002. (4) The entry Mohamad Iqbal Abdurrahman (alias (a) Rahman, Mohamad Iqbal; (b) A Rahman, Mohamad Iqbal; (c) Abu Jibril Abdurrahman; (d) Fikiruddin Muqti; (e) Fihiruddin Muqti). Date of birth: 17.8.1958. Place of birth: Tirpas-Selong Village, East Lombok, Indonesia. Nationality: Indonesian. Date of designation referred to in Article 2a (4)(b): 28.1.2003. under the heading Natural persons shall be replaced by the following: Mohamad Iqbal Abdurrahman (alias (a) Rahman, Mohamad Iqbal; (b) A Rahman, Mohamad Iqbal; (c) Abu Jibril Abdurrahman; (d) Fikiruddin Muqti; (e) Fihiruddin Muqti, (f) Abdul Rahman, Mohamad Iqbal). Address: Jalan Nakula, Komplek Witana Harja III Blok C 106-107, Tangerang, Indonesia. Date of birth: (a) 17.8.1957, (b) 17.8.1958. Place of birth: (a) Korleko-Lombok Timur, Indonesia, (b) Tirpas-Selong Village, East Lombok, Indonesia. Nationality: Indonesian. National identification No: 3603251708570001. Date of designation referred to in Article 2a (4)(b): 28.1.2003. (5) The entry Abdelghani Mzoudi (alias (a) Abdelghani Mazwati, (b) Abdelghani Mazuti). Address: op de Wisch 15, 21149 Hamburg, Germany. Date of birth: 6.12.1972. Place of birth: Marrakesh (Morocco). Nationality: Moroccan. Passport No: (a) F 879567 (Moroccan passport which was issued in Marrakesh, Morocco, on 29.4.1992, valid until 28.4.1997 and renewed until 28.2.2002), (b) M271392 (Moroccan passport issued on 4.12.2000 by the Moroccan Embassy in Berlin, Germany). National identification No: E 427689 (Moroccan personal ID, issued on 20.3.2001 by the Moroccan Consulate General in DÃ ¼sseldorf, Germany). Other information: (a) last registered at this address, (b) after release from custody, he left Germany for Morocco in June 2005. under the heading Natural persons shall be replaced by the following: Abdelghani Mzoudi (alias (a) Abdelghani Mazwati, (b) Abdelghani Mazuti, (c) Talha). Address: Morocco. Date of birth: 6.12.1972. Place of birth: Marrakesh (Morocco). Nationality: Moroccan. Passport No: F 879567 (Moroccan passport issued in Marrakesh, Morocco, on 29.4.1992). National identification No: E 427689 (Moroccan National Identity Card, issued on 20.3.2001 by the Moroccan Consulate General in DÃ ¼sseldorf, Germany). Other information: (a) Fathers name is Abdeslam Ahmed; (b) Mothers name is Aicha Hammou; (c) After his acquittal he left Germany for Morocco in June 2005. Date of designation referred to in Article 2a (4)(b): 10.6.2003. (6) The entry Ismail Abdallah Sbaitan SHALABI (alias (a) Ismain Shalabe, (b) Ismail Abdallah Sbaitan Shalabi). Date of birth: 30 April 1973. Place of birth: Beckum, Germany. Nationality: Jordanian of Palestinian origin. Passport No: (a) Passport of the Hashemite Kingdom of Jordan No: E778675, issued in Rusaifah on 23 June 1996, valid until 23 June 2001; (b) Passport of the Hashemite Kingdom of Jordan No: H401056, JOR 9731050433, issued on 11 April 2001, valid until 10 April 2006. Remark: Other information: (a) Name of father: Abdullah Shalabi; (b) Name of mother: Ammnih Shalabi; (c) Currently in detention awaiting trial. under the heading Natural persons shall be replaced by the following: Ismail Abdallah Sbaitan Shalabi (alias (a) Ismain Shalabe, (b) Ismail Abdallah Sbaitan Shalabi). Address: Germany. Date of birth: 30.4.1973. Place of birth: Beckum, Germany. Nationality: Jordanian of Palestinian origin. Passport No: (a) E778675 (Passport of the Hashemite Kingdom of Jordan, issued in Rusaifah on 23.6.1996, valid until 23.6.2001); (b) H401056, JOR 9731050433 (Passport of the Hashemite Kingdom of Jordan, issued on 11.4.2001, valid until 10.4.2006). Remark: Other information: (a) Fathers name is Abdullah Shalabi; (b) Mothers name is Ammnih Shalabi; (c) Associated with Djamel Moustfa, Mohamed Abu Dhess and Aschraf al-Dagma. Date of designation referred to in Article 2a (4)(b): 23.9.2003. (7) The entry Mohamed Ghassan Ali Abu Dhess (alias (a) Yaser Hassan, born 1.2.1966, (b) Abu Ali Abu Mohamed Dhees, born 1.2.1966 in Hasmija, (c) Mohamed Abu Dhess, born 1.2.1966 in Hashmija, Iraq). Date of birth: (a) 22.6.1966, (b) 1.2.1966. Place of birth: Irbid, Jordan. Nationality: Jordanian. Passport No: (a) German International travel document No 0695982, expired; (b) German International travel document No 0785146, valid until 8.4.2004. Other information: (a) Name of father: Mouhemad Saleh Hassan; (b) Name of mother: Mariam Hassan, nÃ ©e Chalabia; (c) In prison in Germany as at October 2008. Date of designation referred to in Article 2a (4) (b): 23.9.2003. under the heading Natural persons shall be replaced by the following: Mohamed Ghassan Ali Abu Dhess (alias (a) Yaser Hassan, (b) Abu Ali Abu Mohamed Dhees, (c) Mohamed Abu Dhess). Address: Germany. Date of birth: (a) 22.6.1966, (b) 1.2.1966. Place of birth: (a) Irbid, Jordan; (b) Hasmija; (c) Hashmija, Iraq. Nationality: Jordanian. Passport No: (a) German International travel document No 0695982, expired; (b) German International travel document No 0785146, valid until 8.4.2004. Other information: (a) Fathers name is Mouhemad Saleh Hassan; (b) Mothers name is Mariam Hassan, nÃ ©e Chalabia; (c) Associated with Ismail Abdallah Sbaitan Shalabi, Djamel Moustfa and Aschraf Al-Dagma. Date of designation referred to in Article 2a (4) (b): 23.9.2003. (8) The entry Aschraf Al-Dagma (alias Aschraf Al Dagma). Date of birth: 28.4.1969. Place of birth: (a) Absan, Gaza Strip, Palestinian Territories, (b) Kannyouiz, Palestinian Teritorries. Nationality: Unresolved/Palestinian origin. Passport No: Refugee travel document issued by Landratsamt Altenburger Land (Altenburg County Administration Office), Germany, dated 30.4. 2000. Other information: In Germany as at February 2010. Date of designation referred to in Article 2a (4) (b): 23.9.2003. under the heading Natural persons shall be replaced by the following: Aschraf Al-Dagma (alias Aschraf Al Dagma). Address: Germany. Date of birth: 28.4.1969. Place of birth: (a) Abasan, Gaza Strip, Palestinian Territories, (b) Kannyouiz, Palestinian Territories. Nationality: Unresolved/Palestinian origin. Other information: (a) Refugee travel document issued by Landratsamt Altenburger Land (Altenburg County Administration Office), Germany, dated 30.4.2000; (b) Associated with Ismail Abdallah Sbaitan Shalabi, Djamel Moustfa and Mohamed Abu Dhess. Date of designation referred to in Article 2a (4) (b): 23.9.2003. (9) The entry Sulaiman Jassem Sulaiman Ali Abo Ghaith (alias Abo Ghaith). Date of birth: 14.12.1965. Place of birth: Kuwait. Passport No: 849594 (Kuwaiti passport issued on 27.11.1998 in Kuwait, expired on 24.6.2003). Remark: Kuwaiti citizenship withdrawn in 2002. under the heading Natural persons shall be replaced by the following: Sulaiman Jassem Sulaiman Ali Abo Ghaith (alias Abo Ghaith). Date of birth: 14.12.1965. Place of birth: Kuwait. Passport No: 849594 (Kuwaiti passport issued on 27.11.1998 in Kuwait, expired on 24.6.2003). Other information: (a) Kuwaiti citizenship withdrawn in 2002; (b) Left Kuwait for Pakistan in June 2001. Date of designation referred to in Article 2a (4) (b): 16.1.2004. (10) The entry Abd-al-Majid Aziz Al-Zindani (alias (a) Abdelmajid Al-Zindani, (b) Abd Al-Majid Al-Zindani, (c) Abd Al-Meguid Al-Zandani). Title: Sheikh. Address: Sanaa, Yemen. Date of birth: (a) 1942, (b) circa 1950. Place of birth: Yemen. Nationality: Yemeni. Passport No: A005487 (issued 13.8.1995). under the heading Natural persons shall be replaced by the following: Abd-al-Majid Aziz Al-Zindani (alias (a) Abdelmajid Al-Zindani, (b) Abd Al-Majid Al-Zindani, (c) Abd Al-Meguid Al-Zandani). Title: Sheikh. Address: P.O. Box 8096, Sanaa, Yemen. Date of birth: 1950. Place of birth: Yemen. Nationality: Yemeni. Passport No: A005487 (issued 13.8.1995). Date of designation referred to in Article 2a (4) (b): 27.2.2004.